— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered December 15, 2011, convicting him of robbery in the second degree, robbery in the third degree (two counts), and attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the indictment was not jurisdictionally defective, as it cited the applicable statutes and sufficiently tracked the language thereof to give him fair notice of the charges against him (see CPL 200.50 [7] [a]; People v Cioffi, 105 AD3d 971 [2013]; People v Smith, 98 AD3d 533 [2012]).
The defendant’s remaining contentions are without merit. Mastro, J.R, Hall, Lott and Sgroi, JJ., concur.